Title: To Benjamin Franklin from Jonathan Williams, Jr., 25 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.—
Nantes April 25. 1779.—
This will be presented you by Mrs Richards who with her Children, is coming hither to meet & continue with her Husband.— Mr. Richards has been here some time past, & has been employed by Mr Johnson & myself in our ’Counting Houses, as his Intention is to continue in the american Business in this Place, or perhaps to settle with his Family in america, we look upon him as one of us; I therefore request you to consider his Family in the same View, & if any Obstacle should arise on acct of their being English, to facilitate their Departure from Paris so as they may come hither without any Interruption.— Mrs Richards does me the Favour to bring with her my young Friend, who tho’ the Fruit of an improper Connection is as dear to me as the tenderest of Natures Ties can make him, and the best proof I can give of a sincere Repentance I take to be a strict attention to the Dictates of Honour, which I am sure my Heart will never allow me in this Instance to swerve from, even were Duty out of the Question. Should he be a moment in your Presence, & should you condescend to grant him your Blessing it would make me happy.
I write thus freely about my Errors because you have already pardoned them, & because I am sure you believe I will do all in my Power to repair them.
I am ever your dutifull & affectionate kinsman
Jona Williams J
 
Addressed: a monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats unis / en son Hotel a / Passy prés Paris
Notation: Williams Jona. April 25. 1779.
